Undbrcoflbr, Justice.
This case involves an amendment to the Appellate Practice Act dated March 30, 1967, and was transferred to this court by the Court of Appeals for the reason *435that “Our research of this problem leads to the conclusion that a constitutional question is raised by the attack on the amendment for lack of an enacting clause.” State Hwy. Dept. v. Hicks, 115 Ga. App. 703. After the case was transferred here, the invalidity of the amendment was decided in Joiner v. State, 223 Ga. 367, without considering the constitutional issue. Accordingly, it not appearing that this court has jurisdiction otherwise, the case is
Argued June 14,1967 —
Decided June 22, 1967.
George P. Dillard, Herbert 0. Edwards, Robert E. Mosley, for appellant.
E. H. Stanford, Zachary & Hunter, William E. Zachary, John C. Hunter, for appellee.

Returned to the Court of Appeals.

All the Justices concur.